Per Curiam.
The only material difference between this case and that of Peake v. Milaca State Bank, supra, page 455, 139 N. W. 813, is that the sheriff actually served the defective warrant on the plaintiff, Hopkins, took him into custody, and brought him before Justice of the Peace Dickey at Princeton, before whom the warrant was made returnable. The justice, however, refused to hear the matter and disclaimed jurisdiction. It is clear that here was a termination of the prosecution, without any opportunity for plaintiff to vindicate himself.
Order affirmed.